Citation Nr: 1711347	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-48 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a dental disability for compensation purposes.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to November 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston Massachusetts.

VA is required to consider claims under all applicable provisions of law and regulation whether or not the applicable provision is specifically raised.  See Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, liberally construing the Veteran's statements, as required by 38 C.F.R. § 20.202 (2016), the Board finds that his January 2009 claim as one of entitlement to service connection for a dental condition, both for purposes of compensation and for purposes of VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  

During the pendency of this appeal, the RO issued an August 2010 deferred rating decision wherein it indicated that the Veteran's application had been forwarded to a VA outpatient dental clinic, but that the Veteran had not been notified.  Further, the RO indicated that the VA outpatient dental clinic had not received a copy of the Veteran's application.  The deferred rating decision called for the "appropriate action" to be undertaken without further elaboration.  In a November 2010 statement the case, the RO reiterated that the Veteran's application had been forwarded to a VA dental clinic.  Consequently, the aspect of the Veteran's January 2009 claim concerning service connection for a dental disability for purposes of VA outpatient dental treatment is being separately developed and considered.  Further, as an appeal has not been perfected regarding this issue, the Board does not have jurisdiction to consider it herein.  However, the record is unclear as to how or if the VA outpatient clinic considered the Veteran's application.  As such, the Veteran's claim of entitlement to service connection for a dental disability for purposes of VA outpatient dental treatment is referred to the RO in order to ensure that his has been developed and considered.

In his December 2010, the Veteran requested a videoconference hearing with a Veterans Law Judge.  According a February 2017 report of contact, the Veteran stated that he would be unable to travel for any such hearing and, as such, withdrew his request.  Consequently, the Board finds that the Veteran has properly withdrawn his request for a hearing and, thus, the Board will address merits of his claim herein.


FINDING OF FACT

The evidence of record does not establish the presence of a current dental disability subject to service connection for compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 1712, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  A January 2009 letter satisfied VA's duty to notify the Veteran.

Additionally, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's available service treatment records.  Despite requesting the Veteran to submit or identify evidence in support of his claim, he did not respond with any such information.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In response to a February 2009 request for records, the National Personnel Records Center (NPRC) indicated that the Veteran's service treatment records were partially destroyed and/or damaged in a fire.  NPRC described the remaining treatment records as moldy and brittle, and determined that they could not be mailed.  Instead, copies of the Veteran's service treatment record were made and sent to the RO.  These copies have been associated with the Veteran's claims file.  When records in the possession of the government are unavailable through no fault of the Veteran, VA has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was not provided a VA examination pursuant to the claim at issue herein.  Generally, in order to satisfy VA's duty to assist, a VA examination is necessary prior to final adjudication of a claim only when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability and an in-service event or injury.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has not asserted, and the evidence of record does not otherwise support finding that he experiences a current diagnosis of a dental disability subject to service connection or persistent and recurrent symptoms thereof.  Indeed, throughout the pendency of this appeal, the Veteran has consistently described his claimed dental condition as issues with dental fillings and/or tooth loss.  Further, with respect to an in-service injury, the Veteran describes no dental trauma during his active duty.  He consistently relates his current dental condition with what he deems to be unnecessary in-service dental treatment.  This treatment does not constitute dental trauma.  Absent the presence of a current dental disability subject to service connection and in-service dental trauma, the Board finds that providing the Veteran with a VA examination was not warranted in order to satisfy VA's duty to assist.

Generally, service connection may be granted on a direct basis for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disability initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. §  3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Under VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the aveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note. 

The Veteran's available service treatment records do not demonstrate complaints of or treatment for a dental disability subject to service connection for compensation purposes.  Further, there is no indication that the Veteran sustained or was treated for dental trauma.

In his January 2009 claim, he referred to his claimed disability as a dental problem.  He then explained that, during his active duty "all" of his teeth were drilled and filled even though he was not then experiencing cavities.  He claimed that this treatment "weakened" his teeth, that his fillings were falling out, and that his teeth were "breaking off."  

In an August 2009 notice of disagreement and in a September 2010 statement, the Veteran described his in-service dental treatment and reiterated his assertion that the in-service treatment was unnecessary (referring to it as "overkill").  Specifically, the Veteran stated that he was stationed in a remote location for an extended period of time.  Due to the remoteness, he says he was forced to undergo "unnecessary" dental treatment because transportation to/from a proper facility for dental care was too expensive.  He claims that this in-service treatment is the origin of his claimed dental condition.

Despite requests by the RO to submit or identify evidence in support of his claim, the Veteran failed to respond.  The only VA treatment record associated with the claims file is a problem list demonstrating the conditions for which the Veteran received treatment.  None of the listed conditions is a dental disability or related thereto.

The evidence of record does not show that the Veteran currently has a dental disability for which VA compensation is available.  The Veteran has not submitted evidence of a current diagnosis of a dental disorder, such as osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible, maxilla, ramus, or coronoid process; loss of the hard palate, not replaceable by prosthesis; nonunion of the mandible; or limited motion of the temporomandibular articulation, which was incurred in service.  See 38 C.F.R. §§ 3.381, 4.150.  Further, replaceable missing teeth are not considered disabling for VA compensation purposes.  See 38 C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150.  Under these circumstances, service connection for a dental disability for VA compensation purposes is not warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); O'Hare, 1 Vet. App. at 367.


ORDER

Service connection for a dental disorder for compensation purposes is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


